MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                             FILED
this Memorandum Decision shall not be                                      Mar 11 2019, 7:31 am
regarded as precedent or cited before any
                                                                                   CLERK
court except for the purpose of establishing                                   Indiana Supreme Court
                                                                                  Court of Appeals
the defense of res judicata, collateral                                             and Tax Court

estoppel, or the law of the case.


APPELLANT PRO SE                                        ATTORNEYS FOR APPELLEE
Jerome Williams                                         Curtis T. Hill, Jr.
Michigan City, Indiana                                  Attorney General of Indiana
                                                        Natalie F. Weiss
                                                        Patricia C. McMath
                                                        Deputy Attorneys General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Jerome Williams,                                        March 11, 2019
Appellant-Petitioner,                                   Court of Appeals Case No.
                                                        18A-CT-834
        v.                                              Appeal from the
                                                        LaPorte Superior Court
Ron Neal, et al.,                                       The Honorable
Appellees-Respondents.                                  Michael S. Bergerson, Judge
                                                        Trial Court Cause No.
                                                        46D01-1704-CT-833



Kirsch, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CT-834 | March 11 2019                           Page 1 of 7
[1]   Jerome Williams (“Williams”) appeals the trial court’s dismissal of his

      complaint against nine employees of the Indiana State Prison, whom he claims

      violated his rights under Article 1, Sections 3 and 9 of the Indiana Constitution.

      Williams raises two issues, which we restate as:


              I. Whether the trial court abused its discretion in granting the
              State’s motion to stay discovery; and


              II. Whether Williams’s complaint should have been dismissed
              under Indiana Trial Rule 12(b)(6) for bringing an impermissible
              private right of action under the Indiana Constitution.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On July 20, 2014, Williams sent a request to enter into a book publishing

      contract to Warden William Wilson (“Warden Wilson”), the previous warden

      at the Indiana State Prison. Appellant’s App. at 44. Warden Wilson denied the

      request, and Williams filed a grievance. Id. Williams later sued Warden

      Wilson in federal court. Id. at 45.


[4]   After Williams sued Warden Wilson, nine Indiana State Prison employees took

      actions adverse to Williams. Id. at 45-52. On April 22, 2015, Williams

      petitioned for restoration of good time credit, but Warden Ron Neal (“Warden

      Neal”), Warden Wilson’s successor, denied the petition. Id. at 42, 45-46.

      Executive Assistants Long and Howard Morton prevented him from appealing

      Warden Neal’s decision. Id. at 46.

      Court of Appeals of Indiana | Memorandum Decision 18A-CT-834 | March 11 2019   Page 2 of 7
[5]   On July 29, 2015, Williams went to the law library to research issues related to

      his federal lawsuit against Warden Wilson. Id. at 48. Williams asked law

      library supervisor Bessie Leonard (“Supervisor Leonard”) to provide him with

      an extended pass so that he could continue his research throughout the week.

      Id. Supervisor Leonard denied the request, explaining that Williams could visit

      the law library only once per week. Id.


[6]   On July 30, 2015, another inmate who worked in the library approached

      Williams and threatened to beat and rape Williams if he returned to the library.

      Id. at 49. The next day, the same inmate, while brandishing a knife, intruded

      into Williams’s cell. Id. Williams disarmed the inmate, chased him out of his

      cell, and was “forced to stab him due to his continuous aggressions against

      me.” Id. Lieutenant Pauline Williams had failed to protect Williams from the

      other inmate and after the incident, Lieutenant Williams escorted Williams

      through the correctional facility in full shackles. Id. at 50.


[7]   Because of this incident, Captain Harrison Yancey placed Williams in a

      “bubble cell.” Id. While Williams was under investigation, Captain Steven

      Hough confiscated Williams’s typewriter. Id. Case Manager Victoria Taylor

      presided over the hearing that addressed the stabbing incident and prevented

      Williams from presenting a self-defense claim. Id. at 44. Case Manager Taylor

      found Williams guilty of assault for stabbing the other inmate. Id. at 52.


[8]   In September of 2015, Williams attempted to mail a package to the National

      Association for the Advancement of Colored People to get legal representation.


      Court of Appeals of Indiana | Memorandum Decision 18A-CT-834 | March 11 2019   Page 3 of 7
       Id. at 51. Case Manager Jacqueline Mayes returned the package to Williams,

       explaining he could not mail it because it was not considered legal mail. Id.


[9]    Williams filed a complaint against the nine employees, claiming they violated

       his right to freedom of speech under Article 1, Sections 3 and 9 of the Indiana

       Constitution by retaliating against him for filing a lawsuit against Warden

       Wilson. Id. at 41-52. In his January 3, 2018 Amended Complaint, Williams

       sought compensatory damages in the amount of $376,000.00 and $180,000.00

       in punitive damages and declaratory relief. Id. at 69-70.


[10]   On January 2, 2018, the State received Williams’s interrogatories. Id. at 10.

       The trial court granted the State to and including February 16, 2018 to respond

       to Williams’s request. Id. at 90. On January 22, 2018, the State filed a motion

       to dismiss Williams’s complaint, alleging that under Indiana Trial Rule

       12(b)(6), Williams had failed to file a claim upon which he could obtain relief.

       Id. at 92-100. On February 20, 2018, the State filed a motion to stay discovery

       pending disposition of the motion to dismiss; the trial court granted the motion

       to stay on February 20, 2018. Id. at 12; 110-14. On March 12, 2018, citing

       Indiana Trial Rule 12(b)(6), the trial court granted the State’s motion to dismiss.

       Notice of Appeal at 5. Williams now appeals.


                                      Discussion and Decision
[11]   Williams claims the trial court: 1) abused its discretion in granting the State’s

       motion to stay discovery; and 2) erred in granting the trial court’s motion to

       dismiss pursuant to Indiana Trial Rule 12(b)(6).

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-834 | March 11 2019   Page 4 of 7
[12]   We review a ruling on a motion to stay under an abuse of discretion standard.

       In re Stephen L. Chapman Irrevocable Trust Agreement, 953 N.E.2d 573, 577 (Ind.

       Ct. App. 2011). A trial court abuses its discretion only if its decision is “clearly

       erroneous, against the logic and effect of the facts before it and the inferences

       which may be drawn from it.” Fry v. Schroder, 986 N.E.2d 821, 823 (Ind. Ct.

       App. 2013). If there is any rational basis or evidence to support the trial court’s

       decision, we will uphold it. Id. Courts in civil proceedings have an inherent

       power to stay its proceedings. Hardiman v. Cozmanoff, 4 N.E.3d 1148, 1152

       (Ind. 2014). In determining whether to impose a stay, courts may consider:


               (1) the interest of the plaintiff in proceeding expeditiously with
               the litigation or any particular aspect of it, and the potential
               prejudice to the plaintiff of a delay; (2) the burden which any
               particular aspect of the proceedings may impose on the
               defendant; (3) the convenience of the court in the management of
               its cases, and the efficient use of judicial resources; (4) the
               interests of persons not parties to the civil litigation; and (5) the
               interest of the public in pending civil and criminal litigation.


       Fry, 986 N.E.2d at 823.


[13]   Here, granting the motion to stay pending disposition of the motion to dismiss

       served the trial court’s and the parties’ interest in judicial economy. Because

       the State had filed a motion to dismiss, it was possible that Williams’s requests

       for discovery would be rendered moot. Thus, the trial court sensibly granted

       the State’s motion to stay pending disposition of the motion to dismiss. In

       doing so, it streamlined the litigation and conserved judicial resources. Thus,

       the trial court did not abuse its discretion in granting the State’s motion to stay.

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-834 | March 11 2019    Page 5 of 7
[14]   Moving to Williams’s second issue, we find that the trial court did not err in

       granting the State’s motion to dismiss because Williams was impermissibly

       bringing a private right of action under the Indiana Constitution.


[15]   A motion to dismiss for failure to state a claim upon which relief can be granted

       tests the legal sufficiency of the claims, not the facts supporting it. Charter One

       Mortg. Corp. v. Condra, 865 N.E.2d 602, 604 (Ind. 2007); Caesars Riverboat Casino,

       LLC v. Kephart, 934 N.E.2d 1120, 1122 (Ind. 2010). Accordingly, this court

       reviews a trial court’s ruling on a motion for failure to state a claim de novo.

       Charter One Mortg. Corp., 865 N.E.2d at 604. The test a reviewing court applies

       when ruling on a motion to dismiss for failure to state a claim upon which relief

       can be granted is whether the complaint is “sufficient to constitute any valid

       claim.” Smith v. Ind. Dep’t of Corr., 871 N.E.2d 975, 982 (Ind. Ct. App. 2007),

       trans. denied. The pleadings are viewed in the light most favorable to the

       nonmoving party, with every reasonable inference construed in the

       nonmovant’s favor. Droscha v. Shepherd, 931 N.E.2d 882, 887 (Ind. Ct. App.

       2010). A reviewing court will affirm a trial court’s decision if the facts alleged

       in the underlying complaint are “incapable of supporting relief under any set of

       circumstances.” Clifford v. Marion Cty. Prosecuting Attorney, 654 N.E.2d 805, 810

       (Ind. Ct. App. 1995).


[16]   The trial court did not err in granting the State’s motion to dismiss pursuant to

       Indiana Trial Rule 12(b)(6) because Williams cannot, as a matter of law, bring a

       private right of action under the Indiana Constitution. A private right of action

       is an individual’s right to sue in a personal capacity to enforce a legal claim.

       Court of Appeals of Indiana | Memorandum Decision 18A-CT-834 | March 11 2019   Page 6 of 7
       Private right of action, Black’s Law Dictionary (10th ed. 2014). “[N]o Indiana

       court has explicitly recognized a private right of action for monetary damages

       under the Indiana Constitution.” City of Indianapolis v. Cox, 20 N.E.3d 201, 212

       (Ind. Ct. App. 2014); see also Smith, 871 N.E.2d at 985 (“there is no express or

       implied right of action for monetary damages under the Indiana

       Constitution.”). Here, Williams filed a complaint seeking compensatory and

       punitive damages under Article 1, Sections 3 and 9, of the Indiana Constitution.

       Thus, he initiated a private right of action under the Indiana Constitution,

       which our well-established precedent does not allow. This means that his

       action, as pleaded, was incapable of obtaining relief under any circumstances.

       Clifford, 654 N.E.2d at 810. Therefore, the trial court did not err in granting the

       State’s Indiana Trial Rule 12(b)(6) motion to dismiss for failure to state a claim

       upon which claim may be granted.


[17]   Affirmed.


       Riley, J., and Robb, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CT-834 | March 11 2019   Page 7 of 7